UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	September 1, 2011 — February 29, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Capital Opportunities Fund Semiannual report 2 | 29 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety or reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have rebounded in 2012, despite concerns over the threat of another recession in Europe. U.S. stocks posted their strongest February in years, thanks to improving industrial output, consumer confidence, and unemployment data. Even the beleaguered housing market is showing early signs of recovery. Asia is benefiting from the global recovery, with China in particular seeing some improvements in manufacturing activity. While the eurozone may slip into another recession this year, economists believe the region could return to growth by the second half of 2012 if European officials devise a lasting plan to address the sovereign debt problem. We believe that the market turmoil in recent years presents opportunities to pursue returns for our shareholders. Putnam’s bottom-up, fundamental investment approach is designed for this type of environment, and our investment team is committed to uncovering returns, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager The fund edged ahead of its benchmark for the period. To what do you attribute this result? Our bottom-up valuation-based process worked during the period, and we had positive stock selection in several sectors, including industrials, materials, and consumer discretionary. We held stocks in those sectors that we believed had attractive upside over time, and this helped us to slightly outperform the benchmark during the period. How did Europe’s changing economic fortunes affect smaller-cap international stocks, and how did you respond in managing the portfolio? Valuations of small and midsize European stocks became especially attractive during the period as a result of the volatility that struck international markets on news of Greece’s deepening fiscal troubles and other debt-related problems in Europe. Consequently, we reduced our benchmark-relative overweight position in Japanese stocks — bringing it to about neutral relative to the benchmark — and allocated more assets to European stocks. During the period, we increased our exposure to attractively valued companies in the United Kingdom, Germany, and France. Many of the worst-case scenarios in Europe appear to have become less likely as a result of European policymakers’ actions. Long-term refinancing operations [LTROs] were effective in bringing down the overall level of uncertainty surrounding European This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. 5 banks, and that has increased our confidence with respect to European stock investing. Amid the strong performance of smaller-cap stocks in recent months, have any sectors stood out as offering the best relative value? Small caps in a variety of sectors have done well in the early months of the year, and international consumer discretionary stocks are especially attractive to us now. Although company data suggest the economy is making forward strides, investors are still negative on the European consumer’s ability to support a broad range of businesses. This creates attractive valuation opportunities, in our view, and the fund is positioned to take advantage of them. Investors also have not been very discriminating in the banking industry, a fact that was reflected in the way many higher-quality bank stocks sold off during the period together with the stocks of lower-quality banks that are in greater financial distress. Which strategies or holdings contributed most to the fund’s positive return? Ashtead Group is a U.K.-based equipment rental company whose clients are non-residential construction companies. The stock rose as the non-residential real estate market began to stabilize during the period, and as the company’s pricing and utilization improved. These positive factors helped the stock become the top contributor to the fund’s returns. One stock that had been a detractor from performance in the prior fiscal period became the second-largest contributor to performance in the most recent six months. This company, DNO International , is a Norway-based oil drilling company with operations in countries such as Yemen, Kurdistan, and Oman. The company benefited from higher oil prices during the period and managed to meaningfully increase production in one of its fields. Shin-Kobe Electric Machinery is a Japanese chemicals company that was bought out by Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings,will vary over time. 6 another company during the period. After the announcement of this sale, we sold the stock, taking profits for the fund. Another contributor was Barratt Developments , a U.K.-based homebuilder whose stock we purchased when it was trading very cheaply relative to the company’s book value and that rebounded as the sector’s outlook brightened. Which strategies or holdings detracted from the fund’s returns? DeNA is a Japanese online advertising and game company that focuses on the Japanese market. The popularity of one of its key games appeared to peak during the period, and some of its newer titles have not caught on yet with consumers. Although these factors weighed on the stock, the recent downdraft in performance does not change our positive outlook for the company, and thus we continue to own it in the fund. Atlas Iron is an Australia-based producer of iron ore. The company missed earnings estimates during the period because of higher operating and exploration costs. We continue to own this company, based on our belief in the company’s management and global demand for metals like iron. One stock that had performed poorly in the prior fiscal period, but that we continued to own in the hope of its eventual recovery, was unable to turn its performance around. This company, Eniro , is a telephone directory service based in Sweden. It has struggled in its attempt to transition from publishing paper telephone directories in Europe to an online business model. As a result of its continued This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/29/12. Short-term holdings are excluded. Holdings will vary over time. 7 disappointing financial performance, we sold the stock. Did the fund maintain any currency positions that affected performance? We used currency forwards to hedge portions of our foreign currency exposures. Overall, the fund experienced a negative impact from these currency positions during the period, though this was offset by our positive stock selection results. What is your outlook for international small-cap stocks? Internationally, we continue to find what we consider to be very compelling valuation opportunities, stocks that we believe have potentially greater upside potential versus their U.S. small- and mid-cap counterparts. The European debt crisis, while it was painful for equity markets through late summer and early fall of 2011, has turned up a number of interesting areas for us to consider for investment. We are excited that, economically, the U.S. recovery appears to be showing some momentum, and we expect this to have a positive effect on Europe and other areas in the global markets. As we mentioned, European stocks became a better relative value opportunity in our analysis when compared with many Japanese stocks. We feel optimistic about the potential in a variety of European names, especially if investors get more comfortable investing in safer havens in the eurozone and if the indiscriminate sell-off of companies in industries such as banking entices more investors to look for deep-value opportunities. Thanks, Joe, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 8 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. A Certified Public Accountant, he joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. IN THE NEWS Europe looks as if it may be headed back into recession. Sharp declines in household spending, exports, and manufacturing activity led to an economic downdraft in the final months of 2011. Economic output for the 17 eurozone countries contracted 0.3% from October to December, according to Eurostat, the European Union’s statistics office. Officials are forecasting a recession in 2012, the region’s second slowdown in three years. However, there are vast differences in health among the various eurozone economies. Officials warn that Greece is likely to remain in recession in 2012 and will likely not return to growth until 2014. Conversely, Germany and France, the eurozone’s largest and healthiest economies, are seen avoiding recession this year. If European officials can find a solution to stave off financial crises for the region’s most indebted member countries, economists believe that growth could turn positive in the second half of 2012. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/29/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.71% 10.30% 9.87% 9.87% 9.88% 9.88% 10.15% 9.91% 10.45% 10.91% 10 years 133.93 120.42 116.88 116.88 116.86 116.86 122.56 114.77 128.76 139.76 Annual average 8.87 8.22 8.05 8.05 8.05 8.05 8.33 7.94 8.63 9.14 5 years –6.48 –11.86 –9.96 –11.65 –9.92 –9.92 –8.79 –11.99 –7.60 –5.30 Annual average –1.33 –2.49 –2.08 –2.45 –2.07 –2.07 –1.82 –2.52 –1.57 –1.08 3 years 106.08 94.20 101.46 98.46 101.52 101.52 103.08 96.03 104.58 107.70 Annual average 27.26 24.76 26.30 25.67 26.31 26.31 26.64 25.15 26.95 27.59 1 year –10.65 –15.79 –11.31 –15.65 –11.34 –12.21 –11.08 –14.19 –10.84 –10.42 6 months 1.48 –4.35 1.11 –3.85 1.08 0.09 1.23 –2.32 1.38 1.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 2/29/12 S&P Developed Ex-U.S. Lipper International Small/Mid-Cap SmallCap Index Core Funds category average* Annual average (life of fund) 6.72% 10.03% 10 years 182.59 130.39 Annual average 10.95 8.57 5 years –5.53 –10.93 Annual average –1.13 –2.35 3 years 105.89 102.02 Annual average 27.22 26.34 1 year –6.05 –6.30 6 months 1.32 2.12 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/12, there were 63, 62, 54, 32, 24, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 2/29/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.872 $0.555 $0.591 $0.690 $0.830 0.966 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/11 $32.47 $34.45 $32.08 $32.11 $32.22 $33.39 $31.95 $32.54 2/29/12 31.92 33.87 31.78 31.76 31.80 32.95 31.41 31.92 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/28/95) (10/30/96) (7/26/99) (10/30/96) (1/21/03) (2/1/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.68% 10.28% 9.85% 9.85% 9.86% 9.86% 10.13% 9.88% 10.42% 10.89% 10 years 113.19 100.93 97.59 97.59 97.66 97.66 102.71 95.64 108.48 118.51 Annual average 7.86 7.23 7.05 7.05 7.05 7.05 7.32 6.94 7.62 8.13 5 years –8.63 –13.89 –12.02 –13.68 –12.00 –12.00 –10.90 –14.00 –9.71 –7.46 Annual average –1.79 –2.95 –2.53 –2.90 –2.52 –2.52 –2.28 –2.97 –2.02 –1.54 3 years 88.97 78.13 84.74 81.74 84.72 84.72 86.14 79.64 87.66 90.41 Annual average 23.63 21.22 22.70 22.03 22.70 22.70 23.01 21.56 23.35 23.95 1 year –9.59 –14.80 –10.27 –14.67 –10.29 –11.16 –10.05 –13.20 –9.82 –9.35 6 months 18.95 12.10 18.50 13.50 18.50 17.50 18.64 14.50 18.82 19.13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/11 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% Annualized expense ratio for the six-month period ended 2/29/12* 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.19% from annualizing the performance fee adjustment for the six months ended 2/29/12. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2011, to February 29, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.96 $10.70 $10.70 $9.46 $8.21 $5.71 Ending value (after expenses) $1,014.80 $1,011.10 $1,010.80 $1,012.30 $1,013.80 $1,016.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 29, 2012, use the following calculation method. To find the value of your investment on September 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.97 $10.72 $10.72 $9.47 $8.22 $5.72 Ending value (after expenses) $1,017.95 $1,014.22 $1,014.22 $1,015.47 $1,016.71 $1,019.19 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/29/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. S&P Developed Ex-U.S. SmallCap Index is an unmanaged index of small-cap stocks from developed countries, excluding the United States. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2012, Putnam employees had approximately $345,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 2/29/12 (Unaudited) COMMON STOCKS (98.8%)* Shares Value Australia (4.5%) Abacus Property Group R 1,893,764 $3,919,768 Atlas Iron, Ltd. 1,882,554 6,367,299 Beach Energy, Ltd. 2,485,978 4,146,212 Charter Hall Office REIT R 1,120,655 3,673,219 Flight Centre, Ltd. S 248,586 5,956,735 Incitec Pivot, Ltd. 1,073,255 3,723,457 Medusa Mining, Ltd. 580,223 3,914,406 Mount Gibson Iron Ltd. 2,156,683 2,900,172 Nufarm, Ltd. † 698,428 3,516,844 Sigma Pharmaceuticals, Ltd. 2,135,824 1,375,933 Wotif.com Holdings, Ltd. S 1,122,885 5,512,735 Austria (0.6%) Bank Austria Creditanstalt AG F 471 — CA Immobilien Anlagen AG † 175,442 1,824,117 EVN AG 129,468 1,790,448 Wienerberger AG 239,275 2,948,770 Belgium (0.1%) Gimv NV 18,785 917,749 Canada (9.8%) AuRico Gold, Inc. † 446,700 4,379,190 Aurizon Mines, Ltd. † 679,100 3,603,290 Calfrac Well Services, Ltd. 123,695 4,041,699 Canaccord Financial, Inc. 503,343 4,675,044 Centerra Gold, Inc. 258,000 5,188,943 Domtar Corp. 40,200 3,853,974 Enerplus Corp. (Unit) S 108,953 2,636,146 Ensign Energy Services, Inc. 258,724 4,609,939 Harry Winston Diamond Corp. † 306,182 4,143,491 HudBay Minerals, Inc. 349,408 4,212,883 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,454,091 Inmet Mining Corp. 73,691 5,003,347 InnVest Real Estate Investment Trust R 713,600 3,937,800 Lululemon Athletica, Inc. † 96,899 6,491,925 Lundin Mining Corp. † 1,051,148 5,503,003 Methanex Corp. 126,961 3,980,323 Neo Material Technologies, Inc. † 343,000 3,019,385 Open Text Corp. † 112,674 6,873,518 Pason Systems, Inc. 159,861 2,347,547 Peyto Energy Trust units S 266,707 4,981,298 Precision Drilling Corp. † 396,800 4,804,350 TMX Group, Inc. 52,500 2,292,183 Trican Well Service, Ltd. S 228,095 4,179,456 17 COMMON STOCKS (98.8%)* cont. Shares Value China (1.1%) AAC Technologies Holdings, Inc. 1,936,000 $4,942,702 Hopson Development Holdings, Ltd. S 4,026,000 3,261,209 SRE Group, Ltd. 38,402,000 2,422,596 Denmark (1.2%) DSV A/S 146,822 3,420,339 H. Lundbeck A/S 206,456 4,365,602 Sydbank A/S 200,653 3,854,563 Finland (1.1%) Cramo OYJ S 205,597 3,319,871 Poyry OYJ 198,777 1,722,722 Ramirent OYJ 300,026 3,129,843 YIT OYJ 128,508 2,833,544 France (6.1%) Arkema 62,931 5,766,717 Cap Gemini SA 146,813 6,468,455 Dassault Systemes SA 53,025 4,402,608 Havas Advertising SA 964,305 4,903,864 Ingenico S 111,090 5,318,565 Jacquet Metal Service † 90,517 1,205,837 M6-Metropole Television 191,833 3,363,420 Nexans SA 59,329 4,109,497 Publicis Group SA 104,269 5,704,649 Rexel SA 233,202 5,140,447 SEB SA 49,957 4,186,478 Teleperformance 164,548 4,405,371 Valeo SA 102,175 5,497,517 Germany (6.8%) Bertrandt AG S 32,035 2,651,722 Carl Zeiss Meditec AG 122,190 2,857,029 Celesio AG 129,783 2,403,447 Draegerwerk AG & Co., KGaA (Preference) 50,786 5,574,009 Gerry Weber International AG 130,577 4,914,587 Gildemeister AG † 284,320 4,585,367 Hamburger Hafen und Logistik AG 94,391 3,343,881 HeidelbergCement AG 61,879 3,331,455 Heidelberger Druckmaschinen AG † S 432,135 799,118 Hugo Boss AG (Preference) 48,669 5,066,729 Krones AG S 29,921 1,708,161 Lanxess AG 103,824 7,760,013 Leoni AG 75,720 3,797,188 MTU Aero Engines Holding AG 62,692 4,775,097 Puma AG Rudolf Dassler Sport 9,825 3,409,249 Software AG 160,062 6,082,971 Stada Arzneimittel 83,539 2,556,537 Vossloh AG 24,284 2,568,226 18 COMMON STOCKS (98.8%)* cont. Shares Value Greece (0.1%) Public Power Corp. SA 129,079 $603,621 Hong Kong (1.5%) Dah Sing Financial Group 751,600 2,954,822 Hutchison Telecommunications Hong Kong Holdings, Ltd. 8,088,000 3,437,329 SmarTone Telecommunications Holdings, Ltd. 1,956,500 4,145,251 Wing Hang Bank, Ltd. 502,000 4,761,238 Hungary (0.5%) Richter Gedeon Nyrt 27,220 4,890,679 Ireland (1.6%) Kerry Group PLC Class A 159,330 6,792,809 Kingspan Group PLC 507,627 5,478,121 United Drug PLC 1,198,537 3,608,791 Italy (1.9%) Ansaldo STS SpA 373,375 3,748,266 Danieli & Co. SpA S 169,638 4,542,773 De’Longhi SpA 426,785 5,009,414 Iride SpA 1,879,597 1,805,518 Recordati SpA 518,218 3,935,403 Japan (18.2%) Advance Residence Investment Corp. R 2,333 4,331,237 Aeon Delight Co., Ltd. 160,600 3,021,996 Aica Kogyo Co., Ltd. 184,100 2,557,601 Amano Corp. 250,700 2,287,096 Brother Industries, Ltd. 241,300 3,125,825 Capcom Co., Ltd. 253,400 5,618,238 Central Glass Co., Ltd. 893,000 4,027,999 Chiyoda Integre Co., Ltd. 252,500 3,029,963 Daifuku Co., Ltd. 791,000 4,587,651 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,479,535 DeNA Co., Ltd. 129,400 4,214,791 Disco Corp. S 60,900 3,364,959 Fujikura, Ltd. 648,000 2,253,149 Horiba, Ltd. 90,800 2,892,530 Ibiden Co., Ltd. 123,000 2,942,949 Itochu Techno-Solutions Corp. 42,700 1,901,129 Japan Aviation Electronics Industry, Ltd. 612,000 4,969,053 Japan Petroleum Exploration Co. 44,500 2,163,410 Japan Real Estate Investment Corp. R S 557 4,922,224 JSR Corp. 270,700 5,697,054 Kansai Urban Banking Corp. 1,715,000 2,725,501 Keihin Corp. 278,700 5,629,881 Kenedix, Inc. † S 8,147 1,491,879 Kobayashi Pharmaceutical Co., Ltd. 58,400 2,824,361 Kose Corp. 122,200 2,732,006 19 COMMON STOCKS (98.8%)* cont. Shares Value Japan cont. Kuroda Electric Co., Ltd. 215,700 $2,266,332 Mandom Corp. 124,300 3,056,386 Meitec Corp. 150,100 3,022,375 Melco Holdings, Inc. 78,700 1,984,269 Mitsubishi Tanabe Pharma 250,700 3,426,463 Miura Co., Ltd. 36,400 994,265 Moshi Moshi Hotline, Inc. 450,000 4,466,351 Musashino Bank, Ltd. (The) 75,300 2,592,828 Nihon Kohden Corp. 171,700 4,405,952 Nippon Express Co., Ltd. 729,000 2,862,609 Nippon Konpo Unyu Soko Co. 257,000 2,863,519 Nissha Printing Co., Ltd. S 77,900 1,104,363 Nissin Kogyo Co., Ltd. 278,300 4,701,557 Nitto Denko Corp. 133,900 5,494,531 NOK Corp. 252,800 5,068,195 NTT Urban Development Corp. 2,722 2,172,030 Ono Pharmaceutical Co., Ltd. 67,300 3,670,749 Sanwa Holdings Corp. 719,000 2,509,252 Seikagaku Corp. 189,300 2,125,909 Sohgo Security Services Co., Ltd. 284,300 3,386,978 Suruga Bank, Ltd. (The) 424,000 3,917,337 Suzuken Co., Ltd. 81,300 2,389,460 Taikisha, Ltd. 187,300 3,750,211 Tamron Co., Ltd. 168,800 4,926,164 Tokai Tokyo Financial Holdings, Inc. 661,000 2,485,674 Toppan Forms Co., Ltd. 210,300 1,802,729 Toshiba Machine Co., Ltd. 757,000 3,986,453 Union Tool Co. 207,700 3,926,539 Unipres Corp. 135,200 3,717,226 Ushio, Inc. 92,500 1,373,863 Mexico (0.8%) CEMEX SAB de CV (Units) † 3,616,253 2,771,075 Grupo Financiero Banorte SAB de CV 1,200,700 4,862,194 Netherlands (2.7%) Aalberts Industries NV 226,891 4,591,736 Arcadis NV S 237,680 4,322,422 Imtech NV S 114,772 3,844,939 Koninklijke BAM Groep NV 601,351 2,843,386 Mediq NV 200,806 3,259,898 Nieuwe Steen Investments NV R 113,848 1,345,550 Randstad Holding NV 89,837 3,399,190 USG People NV 348,281 3,536,255 Norway (3.0%) DNO International ASA † S 2,309,893 4,326,865 Petroleum Geo-Services ASA † 131,469 2,004,000 20 COMMON STOCKS (98.8%)* cont. Shares Value Norway cont. Schibsted ASA 225,220 $7,393,973 Ship Finance International, Ltd. S 234,571 3,220,660 SpareBank 1 SR-Bank ASA S 615,119 4,512,091 TGS-NOPEC Geophysical Co. ASA 192,047 5,549,002 Veidekke ASA 341,400 2,754,704 Poland (0.4%) Warsaw Stock Exchange 280,074 3,786,873 Russia (0.2%) Oriflame Cosmetics SA SDR S 65,389 2,262,051 Singapore (1.1%) Cape PLC 369,310 2,567,529 Great Eastern Holdings, Ltd. 219,000 2,399,673 Neptune Orient Lines, Ltd. 2,471,000 2,638,949 Straits Asia Resources, Ltd. 1,579,000 3,329,160 South Africa (0.3%) African Rainbow Minerals, Ltd. 118,339 3,008,906 South Korea (4.6%) BS Financial Group, Inc. † 309,870 3,839,211 Daelim Industrial Co., Ltd. 44,241 4,946,645 Daum Communications Corp. 36,937 3,710,886 DGB Financial Group, Inc. † 340,110 4,551,246 Dong-A Pharmaceutical Co., Ltd. 56,310 4,271,017 GS Home Shopping, Inc. 36,979 3,957,304 Halla Climate Control 258,220 5,365,753 KP Chemical Corp. 172,550 2,547,527 LG Fashion Corp. 121,500 4,550,016 NHN Corp. † 24,820 5,171,555 Seah Besteel Corp. 80,814 3,489,667 Spain (0.9%) Fomento de Construcciones y Contratas SA S 100,490 2,546,450 Gestevision Telecinco SA S 511,999 3,058,016 Prosegur Cia de Securidad SA 61,771 3,102,615 Sweden (2.4%) AF AB Class B 168,120 3,283,991 Assa Abloy AB Class B 119,802 3,639,252 Boliden AB 339,622 5,948,826 Intrum Justita AB 272,644 4,347,108 Meda AB Class A 411,738 3,889,134 Modern Times Group AB Class B 65,378 3,197,364 Switzerland (6.9%) Actelion NV † 122,613 4,622,891 Adecco SA † S 85,712 4,295,548 Baloise Holding AG Class R 48,296 3,800,901 21 COMMON STOCKS (98.8%)* cont. Shares Value Switzerland cont. Banque Cantonale Vaudoise (BCV) 11,346 $5,982,140 Barry Callebaut AG † 5,018 4,914,279 Bucher Industries AG 24,568 5,232,954 Burckhardt Compression Holding AG 11,503 3,110,019 Dufry AG † 33,987 4,109,846 Ferrexpo PLC 962,763 4,913,564 Forbo Holding AG † 6,911 4,591,037 Georg Fischer AG † 11,226 5,332,567 Helvetia Patria Holding † 6,884 2,427,320 Nobel Biocare Holding AG † 200,172 2,365,247 Partners Group Holding AG 46,526 8,665,448 Sika AG 1,999 4,352,857 Taiwan (1.7%) Kinsus Interconnect Technology Corp. 1,119,000 3,938,916 Largan Precision Co., Ltd. 212,000 4,705,212 Radiant Opto-Electronics Corp. 876,130 3,878,193 TSRC Corp. 1,672,000 4,246,436 Thailand (0.3%) Thoresen Thai Agencies PCL 5,284,900 3,527,341 United Kingdom (17.3%) Aegis Group PLC 1,812,579 4,980,033 Amlin PLC 629,060 3,516,711 Ashmore Group PLC 796,845 4,890,790 Ashtead Group PLC 1,858,829 7,304,312 Aveva Group PLC 202,575 5,520,598 Barratt Developments PLC † 2,059,297 4,822,472 Burberry Group PLC 285,597 6,415,511 Close Brothers Group PLC 295,213 3,463,701 Debenhams PLC 3,436,433 4,034,662 Dragon Oil PLC 638,086 5,826,852 Hargreaves Lansdown, PLC 677,980 4,619,637 Hays PLC 2,141,482 2,744,245 Hiscox, Ltd. 715,496 4,666,959 IMI PLC 222,446 3,429,188 Inchcape PLC 611,468 3,650,860 Interserve PLC 811,939 3,941,019 Kazakhmys PLC 234,375 4,135,097 Keller Group PLC 228,479 1,523,920 Kier Group PLC 138,158 2,714,475 Man Group PLC 507,844 1,057,579 Meggitt Holdings PLC 759,983 4,671,796 Michael Page International PLC 689,871 4,978,332 Mitie Group 750,003 3,173,858 Morgan Sindall Group PLC 227,277 2,442,439 National Express Group PLC 988,382 3,671,594 22 COMMON STOCKS (98.8%)* cont. Shares Value United Kingdom cont. Next PLC 119,199 $5,254,750 Persimmon PLC 327,253 3,516,834 Rathbone Brothers PLC 244,790 4,825,117 Savills PLC 845,627 4,884,813 Schroders PLC 198,221 4,875,308 Segro PLC R 622,487 2,327,239 SIG PLC 1,915,429 3,547,006 Spectris PLC 240,582 6,678,846 Speedy Hire PLC 5,693,221 2,490,770 Subsea 7 SA † 192,353 4,621,786 Tate & Lyle PLC 692,668 7,686,210 Taylor Wimpey PLC † 6,205,816 4,905,811 Travis Perkins PLC 248,805 4,251,149 UBM PLC 445,431 4,131,349 Whitbread PLC 213,790 5,771,811 United States (1.1%) Amdocs, Ltd. † 150,492 4,615,590 Aspen Insurance Holdings, Ltd. 158,714 4,210,682 Axis Capital Holdings, Ltd. 62,562 1,930,031 Total common stocks (cost $856,758,640) WARRANTS (—%)* † Expiration Strike date price Warrants Value Nieuwe Steen Investments NV F 4/1/13 EUR 0.01 126,921 $169 Total warrants (cost $—) SHORT-TERM INVESTMENTS (6.2%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 58,740,226 $58,740,226 SSgA Prime Money Market Fund 0.13% P 331,000 331,000 U.S. Treasury Bills with an effective yield of 0.097%, January 10, 2013 ## $241,000 240,674 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 502,000 501,486 U.S. Treasury Bills with an effective yield of 0.088%, May 3, 2012 176,000 175,977 U.S. Treasury Bills with an effective yield of zero %, July 26, 2012 i 232,000 231,884 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.102%, December 13, 2012 ## 781,000 780,067 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.077%, July 26, 2012 939,000 938,588 Total short-term investments (cost $61,940,668) TOTAL INVESTMENTS Total investments (cost $918,699,308) 23 Key to holding’s currency abbreviations EUR Euro SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $995,971,859. † Non-income-producing security. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,464,573 to cover certain derivatives contracts. FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $289,283,523) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 3/22/12 $2,225,324 $2,222,908 $2,416 British Pound Buy 3/22/12 1,501,437 1,493,722 7,715 Canadian Dollar Buy 3/22/12 1,214,673 1,204,930 9,743 Euro Buy 3/22/12 9,929,331 9,838,320 91,011 Norwegian Krone Sell 3/22/12 7,607,610 7,326,155 (281,455) Swedish Krona Buy 3/22/12 1,332,964 1,311,453 21,511 Barclays Bank PLC British Pound Buy 3/22/12 5,550,499 5,525,151 25,348 Canadian Dollar Buy 3/22/12 3,523,703 3,496,597 27,106 Euro Buy 3/22/12 6,820,303 6,746,512 73,791 Hong Kong Dollar Buy 3/22/12 2,264,769 2,264,012 757 Japanese Yen Buy 3/22/12 136,028 92,936 43,092 Norwegian Krone Buy 3/22/12 308,609 297,344 11,265 Swedish Krona Buy 3/22/12 785,886 772,820 13,066 24 FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $289,283,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 3/22/12 $4,333,695 $4,329,792 $3,903 British Pound Buy 3/22/12 269,778 268,398 1,380 Danish Krone Sell 3/22/12 3,836,620 3,789,658 (46,962) Euro Buy 3/22/12 10,108,806 9,994,982 113,824 Hong Kong Dollar Buy 3/22/12 415,658 415,695 (37) Norwegian Krone Sell 3/22/12 691,581 666,575 (25,006) Singapore Dollar Buy 3/22/12 3,308,794 3,320,308 (11,514) Swedish Krona Buy 3/22/12 1,854,401 1,824,286 30,115 Swiss Franc Sell 3/22/12 2,872,596 2,817,340 (55,256) Credit Suisse AG Australian Dollar Buy 3/22/12 3,899,159 3,895,035 4,124 British Pound Buy 3/22/12 1,289,878 1,283,314 6,564 Canadian Dollar Buy 3/22/12 1,835,647 1,832,336 3,311 Euro Buy 3/22/12 8,990,654 8,894,143 96,511 Japanese Yen Buy 3/22/12 451,725 466,601 (14,876) Norwegian Krone Sell 3/22/12 8,187,699 7,883,087 (304,612) Swedish Krona Buy 3/22/12 87,827 86,312 1,515 Deutsche Bank AG Australian Dollar Buy 3/22/12 1,906,351 1,904,210 2,141 British Pound Sell 3/22/12 968,243 962,963 (5,280) Canadian Dollar Buy 3/22/12 4,364,296 4,329,812 34,484 Euro Buy 3/22/12 12,699,796 12,557,751 142,045 Swedish Krona Sell 3/22/12 606,350 596,361 (9,989) Swiss Franc Buy 3/22/12 2,908,637 2,879,707 28,930 Goldman Sachs International Australian Dollar Buy 3/22/12 2,418,142 2,415,336 2,806 British Pound Sell 3/22/12 951,859 947,213 (4,646) Euro Sell 3/22/12 8,722,974 8,622,201 (100,773) Japanese Yen Sell 3/22/12 1,307,124 1,396,682 89,558 Norwegian Krone Buy 3/22/12 3,420,636 3,293,489 127,147 Swedish Krona Buy 3/22/12 2,055,561 2,021,159 34,402 HSBC Bank USA, National Association Australian Dollar Buy 3/22/12 3,039,931 3,033,890 6,041 British Pound Buy 3/22/12 2,212,151 2,201,659 10,492 Euro Sell 3/22/12 9,807,416 9,694,704 (112,712) Hong Kong Dollar Buy 3/22/12 3,732,325 3,732,705 (380) Norwegian Krone Sell 3/22/12 6,569,255 6,326,052 (243,203) Swiss Franc Buy 3/22/12 1,437,790 1,424,035 13,755 JPMorgan Chase Bank, N.A. Australian Dollar Buy 3/22/12 1,899,823 1,898,116 1,707 British Pound Sell 3/22/12 2,460,455 2,431,258 (29,197) Canadian Dollar Buy 3/22/12 3,152,553 3,128,647 23,906 Euro Sell 3/22/12 5,899,479 5,831,724 (67,755) 25 FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $289,283,523) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Hong Kong Dollar Sell 3/22/12 $468,676 $468,741 $65 Japanese Yen Sell 3/22/12 3,247,918 3,470,040 222,122 Norwegian Krone Buy 3/22/12 495,430 477,343 18,087 Singapore Dollar Buy 3/22/12 1,970,196 1,976,354 (6,158) Swedish Krona Sell 3/22/12 1,734,016 1,705,527 (28,489) Swiss Franc Buy 3/22/12 519,285 513,906 5,379 Royal Bank of Scotland PLC (The) Australian Dollar Buy 3/22/12 1,562,339 1,558,908 3,431 British Pound Sell 3/22/12 469,885 467,707 (2,178) Canadian Dollar Buy 3/22/12 5,909,205 5,858,217 50,988 Euro Sell 3/22/12 14,484,683 14,321,261 (163,422) Israeli Shekel Buy 3/22/12 2,803,604 2,846,707 (43,103) Japanese Yen Buy 3/22/12 5,463,379 5,840,698 (377,319) Swedish Krona Sell 3/22/12 3,783,477 3,717,836 (65,641) Swiss Franc Buy 3/22/12 79,159 78,395 764 State Street Bank and Trust Co. Australian Dollar Buy 3/22/12 1,841,935 1,840,177 1,758 Canadian Dollar Buy 3/22/12 1,822,615 1,809,302 13,313 Euro Buy 3/22/12 9,460,192 9,342,333 117,859 Israeli Shekel Buy 3/22/12 396,374 402,144 (5,770) Norwegian Krone Sell 3/22/12 7,795,539 7,513,611 (281,928) Swedish Krona Sell 3/22/12 2,745,707 2,701,920 (43,787) UBS AG Australian Dollar Buy 3/22/12 4,479,860 4,474,996 4,864 British Pound Sell 3/22/12 4,281,141 4,262,370 (18,771) Canadian Dollar Buy 3/22/12 1,691,692 1,678,528 13,164 Euro Sell 3/22/12 10,325,055 10,214,278 (110,777) Israeli Shekel Buy 3/22/12 2,803,578 2,846,986 (43,408) Norwegian Krone Buy 3/22/12 4,123,962 3,970,877 153,085 Swedish Krona Sell 3/22/12 152,626 150,085 (2,541) Swiss Franc Buy 3/22/12 10,171 10,071 100 Westpac Banking Corp. Australian Dollar Buy 3/22/12 1,199,708 1,197,234 2,474 British Pound Buy 3/22/12 5,064,389 5,041,929 22,460 Canadian Dollar Buy 3/22/12 4,033,251 4,002,526 30,725 Euro Sell 3/22/12 7,347,002 7,268,201 (78,801) Japanese Yen Sell 3/22/12 1,005,716 1,263,919 258,203 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 26 The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Argentina $3,919,768 $41,087,012 $— Austria 6,563,335 — — Belgium 917,749 — — Canada 97,212,825 — — China — 10,626,507 — Denmark 11,640,504 — — Finland 11,005,980 — — France 60,473,425 — — Germany 68,184,786 — — Greece 603,621 — — Hong Kong — 15,298,640 — Hungary 4,890,679 — — Ireland 15,879,721 — — Italy 19,041,374 — — Japan — 181,242,586 — Mexico 7,633,269 — — Netherlands 27,143,376 — — Norway 29,761,295 — — Poland 3,786,873 — — Russia 2,262,051 — — Singapore 2,567,529 8,367,782 — South Africa 3,008,906 — — South Korea — 46,400,827 — Spain 8,707,081 — — Sweden 24,305,675 — — Switzerland 68,716,618 — — Taiwan — 16,768,757 — Thailand 3,527,341 — — United Kingdom 171,965,439 — — United States 10,756,303 — — Total common stocks — Warrants — — 169 Short-term investments 331,000 61,608,902 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(561,423) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 27 Statement of assets and liabilities 2/29/12 (Unaudited) ASSETS Investment in securities, at value, including $55,501,729 of securities on loan (Note 1): Unaffiliated issuers (identified cost $859,959,082) $987,467,479 Affiliated issuers (identified cost $58,740,226) (Note 1) 58,740,226 Foreign currency (cost $1,111,003) (Note 1) 1,115,722 Dividends, interest and other receivables 1,968,159 Receivable for shares of the fund sold 1,430,915 Receivable for investments sold 15,484,308 Unrealized appreciation on forward currency contracts (Note 1) 2,024,323 Total assets LIABILITIES Payable to custodian 2,090,289 Payable for investments purchased 3,053,003 Payable for shares of the fund repurchased 3,537,983 Payable for compensation of Manager (Note 2) 612,727 Payable for investor servicing fees (Note 2) 219,712 Payable for custodian fees (Note 2) 94,773 Payable for Trustee compensation and expenses (Note 2) 200,151 Payable for administrative services (Note 2) 3,577 Payable for distribution fees (Note 2) 424,798 Unrealized depreciation on forward currency contracts (Note 1) 2,585,746 Collateral on securities loaned, at value (Note 1) 58,740,226 Collateral on certain derivative contracts, at value (Note 1) 562,884 Other accrued expenses 133,404 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,102,167,167 Undistributed net investment income (Note 1) 3,618,129 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (236,756,956) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 126,943,519 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 28 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($678,772,061 divided by 21,263,621 shares) $31.92 Offering price per class A share (100/94.25 of $31.92)* $33.87 Net asset value and offering price per class B share ($26,010,390 divided by 818,427 shares)** $31.78 Net asset value and offering price per class C share ($47,195,245 divided by 1,485,829 shares)** $31.76 Net asset value and redemption price per class M share ($8,485,854 divided by 266,852 shares) $31.80 Offering price per class M share (100/96.50 of $31.80)*` $32.95 Net asset value, offering price and redemption price per class R share ($119,868,804 divided by 3,816,709 shares) $31.41 Net asset value, offering price and redemption price per class Y share ($115,639,505 divided by 3,622,772 shares) $31.92 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 29 Statement of operations Six months ended 2/29/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $928,648) $8,907,455 Interest (including interest income of $939 from investments in affiliated issuers) (Note 6) 2,474 Securities lending (Note 1) 394,488 Total investment income EXPENSES Compensation of Manager (Note 2) 3,515,398 Investor servicing fees (Note 2) 1,558,890 Custodian fees (Note 2) 78,132 Trustee compensation and expenses (Note 2) 38,919 Administrative services (Note 2) 12,442 Distribution fees — Class A (Note 2) 813,803 Distribution fees — Class B (Note 2) 127,072 Distribution fees — Class C (Note 2) 229,040 Distribution fees — Class M (Note 2) 29,705 Distribution fees — Class R (Note 2) 278,240 Other 201,784 Total expenses Expense reduction (Note 2) (82,375) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (15,458,399) Net realized loss on foreign currency transactions (Note 1) (4,612,950) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,252,212 Net unrealized appreciation of investments during the period 22,198,000 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 2/29/12* Year ended 8/31/11 Operations: Net investment income $2,503,367 $11,107,651 Net realized gain (loss) on investments and foreign currency transactions (20,071,349) 130,344,304 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 23,450,212 43,395,717 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (19,036,575) (7,949,063) Class B (475,307) — Class C (917,269) (95,983) Class M (184,024) (40,431) Class R (3,324,589) (655,754) Class Y (3,309,907) (1,341,362) Increase in capital from settlement payments (Note 8) 238,808 4,263,244 Redemption fees (Note 1) 28,144 53,786 Decrease from capital share transactions (Note 4) (54,913,051) (210,794,134) Total decrease in net assets NET ASSETS Beginning of period 1,071,983,399 1,103,695,424 End of period (including undistributed net investment income of $3,618,129 and $28,362,433, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b reimbursements end of period value (%) c (in thousands) net assets (%) d net assets (%) turnover (%) Class A February 29, 2012** .09 .22 (.87) — — .01 e * .69* .30* 21* August 31, 2011 .33 4.14 (.30) — — .13 f,g 1.47 .95 23 August 31, 2010 .20 (.61) (.12) — — .01 h 1.64 i .66 27 August 31, 2009 .39 (3.35) (.47) — — .03 j,k 1.64 i,l 1.78 l 84 August 31, 2008 .63 (8.27) (1.50) (.31) — — 1.47 l 1.68 l 41 August 31, 2007 .45 8.83 (.74) — — — 1.49 l 1.15 l 37 Class B February 29, 2012** (.02) .27 (.56) — — .01 e * 1.07* (.06)* 21* August 31, 2011 .05 4.10 — .13 f,g 2.22 .15 23 August 31, 2010 (.06) (.57) — .01 h 2.39 i (.19) 27 August 31, 2009 .22 (3.10) (.03) — — .03 j,k 2.39 i,l 1.04 l 84 August 31, 2008 .27 (7.99) (1.12) (.31) — — 2.22 l .74 l 41 August 31, 2007 .13 8.64 (.47) — — — 2.24 l .36 l 37 Class C February 29, 2012** (.02) .25 (.59) — — .01 e * 1.07* (.07)* 21* August 31, 2011 .07 4.09 (.05) — — .13 f,g 2.22 .20 23 August 31, 2010 (.03) (.59) — .01 h 2.39 i (.10) 27 August 31, 2009 .22 (3.20) (.18) — — .03 j,k 2.39 i,l 1.02 l 84 August 31, 2008 .33 (8.14) (1.23) (.31) — — 2.22 l .89 l 41 August 31, 2007 .15 8.74 (.50) — — — 2.24 l .39 l 37 Class M February 29, 2012** .01 .25 (.69) — — .01 e * .94* .05* 21* August 31, 2011 .16 4.11 (.13) — — .13 f,g 1.97 .46 23 August 31, 2010 .04 (.60) — .01 h 2.14 i .15 27 August 31, 2009 .28 (3.23) (.24) — — .03 j,k 2.14 i,l 1.28 l 84 August 31, 2008 .40 (8.12) (1.28) (.31) — — 1.97 l 1.08 l 41 August 31, 2007 .24 8.73 (.57) — — — 1.99 l .63 l 37 Class R February 29, 2012** .04 .24 (.83) — — .01 e * .82* .13* 21* August 31, 2011 .26 4.06 (.23) — — .13 f,g 1.72 .76 23 August 31, 2010 .15 (.63) (.09) — — .01 h 1.89 i .51 27 August 31, 2009 .31 (3.31) (.46) — — .03 j,k 1.89 i,l 1.42 l 84 August 31, 2008 .58 (8.23) (1.49) (.31) — — 1.72 l 1.59 l 41 August 31, 2007 .42 8.70 (.73) — — — 1.74 l 1.03 l 37 Class Y February 29, 2012** .12 .22 (.97) — — .01 e * .57* .41* 21* August 31, 2011 .44 4.13 (.38) — — .13 f,g 1.22 1.27 23 August 31, 2010 .29 (.63) (.18) — — .01 h 1.39 i .97 27 August 31, 2009 .43 (3.38) (.56) — — .03 j,k 1.39 i,l 2.00 l 84 August 31, 2008 .72 (8.30) (1.59) (.31) — — 1.22 l 1.93 l 41 August 31, 2007 .53 8.88 (.82) — — — 1.24 l 1.36 l 37 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 33 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp., which amounted to $0.01 per share outstanding as of November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted $0.12 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted $0.01 per share outstanding as of May 11, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to less than 0.01% of average net assets as of August 31, 2010 and August 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.02 per share outstanding as of May 21, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.01 per share outstanding as of June 23, 2009. l Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2009 0.07% August 31, 2008 <0.01 August 31, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 2/29/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam International Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation by investing primarily in common stocks (growth or value stocks or both) of small and midsize companies outside the United States that Putnam Management believes have favorable investment potential. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through February 29, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events 35 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. 36 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $114,544 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,481,848 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $397,498. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $55,700,398. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $58,740,226. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or 37 expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2011, the fund had a capital loss carryover of $209,739,714 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $123,465,164 $— $123,465,164 August 31, 2017 86,274,550 — 86,274,550 August 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $925,645,201, resulting in gross unrealized appreciation and depreciation of $193,995,201 and $73,432,697, respectively, or net unrealized appreciation of $120,562,504. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. 38 In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the S&P Developed/Ex-U.S. SmallCap Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.47% of the fund’s average net assets before a decrease of $903,014 (0.10% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Effective March 1, 2012, investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $588 under the expense offset arrangements and by $81,787 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $683, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 39 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $9,828 and $212 from the sale of classA and classM shares, respectively, and received $10,513 and $238 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $200,756,528 and $282,085,961, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/29/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 1,070,255 $31,194,692 2,788,900 $97,308,627 Shares issued in connection with reinvestment of distributions 647,022 17,463,122 206,126 7,169,074 1,717,277 48,657,814 2,995,026 104,477,701 Shares repurchased (3,682,212) (107,477,667) (7,934,853) (274,871,779) Net decrease Six months ended 2/29/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 34,368 $1,007,165 73,430 $2,519,881 Shares issued in connection with reinvestment of distributions 16,760 451,010 — — 51,128 1,458,175 73,430 2,519,881 Shares repurchased (183,913) (5,347,370) (612,969) (21,006,671) Net decrease 40 Six months ended 2/29/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 39,097 $1,122,993 100,077 $3,476,245 Shares issued in connection with reinvestment of distributions 29,691 798,700 2,367 81,865 68,788 1,921,693 102,444 3,558,110 Shares repurchased (259,185) (7,467,042) (430,328) (14,760,402) Net decrease Six months ended 2/29/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 4,326 $120,843 7,681 $270,081 Shares issued in connection with reinvestment of distributions 6,524 175,552 1,107 38,341 10,850 296,395 8,788 308,422 Shares repurchased (23,745) (693,130) (63,415) (2,154,182) Net decrease Six months ended 2/29/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 1,657,192 $47,838,674 2,319,142 $79,460,151 Shares issued in connection with reinvestment of distributions 122,063 3,243,226 18,277 626,735 1,779,255 51,081,900 2,337,419 80,086,886 Shares repurchased (1,312,731) (37,587,694) (2,082,185) (71,099,359) Net increase Six months ended 2/29/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 668,557 $19,455,502 1,615,777 $56,396,633 Shares issued in connection with reinvestment of distributions 108,829 2,936,197 30,498 1,061,319 777,386 22,391,699 1,646,275 57,457,952 Shares repurchased (760,491) (22,147,824) (2,215,409) (75,310,693) Net increase (decrease) 41 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $2,024,323 Payables $2,585,746 Equity contracts Investments 169 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(4,522,938) $(4,522,938) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $1,295,829 $1,295,829 Equity contracts 169 — $169 Total *For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $939 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $81,028,689 and $90,659,954, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $4,033,325 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement 42 payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $199,606 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Assistant Jameson A. Baxter, Chair Treasurer and Principal Susan G. Malloy Ravi Akhoury Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer This report is for the information of shareholders of Putnam International Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 27, 2012
